 284316 NLRB No. 57DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We find merit in the Respondent™s contention that the judge™smake-whole remedy is overly broad because it provides for the pay-
ment of terminal benefits, normally payable only to employees who
end their employment with the Hospital, to strikers who have not yet
resigned and remain eligible for recall. We shall therefore amend the
judge™s remedy, proposed Order, and notice to limit the provision of
terminal benefits to strikers who have resigned from employment
and have accrued terminal benefits. In this regard, we note that the
Union made an unconditional offer to return on behalf of all of the
striking employees.3Cf. Circuit-Wise, Inc., 309 NLRB 905 fn. 2 (1992) (in findingthat the respondent did not establish a legitimate and substantial
business justification for denying strikers longevity bonuses and va-
cation payments, the Board found that because unfair labor practice
strikers retain their employee status, the respondent erred by relying
on its asserted policy of denying benefits to employees who had
been on leaves of absence for more than 6 months and who were
automatically terminated, finding that the respondent failed to dem-
onstrate the denial of benefits to employees who were on leave for
more than 6 months but were not terminated).Lourdes Health Systems, Inc. and International As-sociation of Machinists & Aerospace Workers,
AFLŒCIO, CLC. Case 26ŒCAŒ15520February 13, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn March 11, 1994, Administrative Law JudgeLeonard M. Wagman issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge™s rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2The judge found, and we agree, that the Respondentviolated Section 8(a)(3) and (1) by denying terminal
benefits, including accrued vacation and sick leave
pay, to economic strikers who had made unconditional
offers to return but wanted to resign from employment
prior to being recalled. The benefits in question were
accrued, and pursuant to Texaco, Inc., 285 NLRB 241(1987), the Respondent could deny them to the strikers
only if it showed a legitimate and substantial justifica-
tion for doing so. When an employer proffers an osten-
sibly neutral benefits policy as a justification and it be-
comes apparent that the employer has applied the pol-
icy so as to penalize strikers as compared with simi-
larly situated nonstrikers, then the policy fails as a sub-
stantial and legitimate justification. Here, the Respond-
ent proffered a policy that supposedly required em-
ployees to work for 2 weeks after giving notice of res-
ignation, in order to receive accrued terminal benefits.
Permanently replaced strikers obviously would not be
able to comply with this policy until their former jobs
opened up, so they were denied the benefits for an in-definite period. Yet other employees who were absentfor reasons other than being replaced strikers at the
time they sought to resign were granted the benefits
without being required to work 2 weeks after giving
notice.The Respondent asserts in support of its defense thatit denied terminal benefits to ‚‚literally hundreds™™ of
nonstriking employees. We find, however, that em-
ployees on active work status are not similarly situated
to unrecalled economic strikers because only the
former are able to work during the notice period.
Therefore, the Respondent™s reliance on its failure to
give nonstriking employees terminal benefits does not
establish the absence of a discriminatory past practice.3Rather, the appropriate group for purposes of compari-
son consists of other employees who, like the
unrecalled strikers, were not on active work status
when their employment terminated. As the judge
found, the Respondent discriminated against strikers by
withholding terminal benefits from them but giving the
benefits to such other employees.In these circumstances, the Respondent™s denial ofthe benefits discriminated against the class of strikers
described in the amended Order, in violation of Sec-
tion 8(a)(3) and (1).AMENDEDREMEDYSubstitute the following for the last three sentencesof the remedy section of the judge™s decision.‚‚... and any other striking employee who resigns
from employment and who has accrued terminal bene-
fits, by paying the accrued sick leave and vacation
benefits due them, plus interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).™™ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Lourdes Health Systems, Inc., Paducah, Kentucky, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
‚‚(a) Make whole employees Mildred Englert, Bar-bara Wright, Patricia Rushing, Rosalee Barger, and
Ella Sue Richie, and any other striking employee who
has resigned his/her position, submitted a written letter 285LOURDES HEALTH SYSTEMS1Although the Respondent™s terminal benefits also consist of holi-day benefits, I note that the complaint alleges only that the Respond-
ent ‚‚has denied accrued vacation and sick pay to striking employees
who have offered unconditionally to return to work.™™2285 NLRB at 245Œ246; Advertisers Mfg. Co., 294 NLRB 740,743 (1989).3Texaco, above at 246 (and fn. 22 cited therein).4See Domsey Trading Corp., 310 NLRB 777, 794 (1993), enfd.16 F.3d 517 (2d Cir. 1994); Bil-Mar Foods, 286 NLRB 786, 788(1987).5The judge examined the handbooks that were in effect both be-fore and after the Union™s certification. I note that although certain
provisions in the bargaining agreement and handbooks refer only to
proper notice of termination, the resignation and terminal benefits
handbook provisions specify that ‚‚resignation in good standing™™ in-
cludes both proper notice and availability to work during the notice
period.6During the relevant period, the Union had made an unconditionaloffer to return on behalf of each of the striking employees.of resignation, and has accrued terminal benefits, bypaying the accrued sick leave and vacation benefits
due them, plus interest as set forth in the amended
remedy.™™2. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERTRUESDALE, concurring.I agree with my colleagues™ finding that the Re-spondent violated Section 8(a)(3) and (1) by denying
terminal benefits, including accrued vacation and sick
leave pay, to economic strikers who had made uncon-
ditional offers to return but wanted to resign from em-
ployment prior to being recalled.1I also agree withtheir modification of the judge™s remedy. I have writ-
ten separately, however, to provide a complete and rea-
soned analysis within the framework of Texaco, Inc.,285 NLRB 241 (1987), that clarifies the judge™s ration-
ale and is responsive to the arguments raised in the
Respondent™s exceptions. In this regard, I note that the
Board™s responsibility is not only to develop coherent
and correct legal standards governing labor relations,
but also to explain their application to the relevant
facts. To that end, my analysis follows.Pursuant to Texaco, in order to determine whetherthe denial of employment benefits to striking employ-
ees violates the Act, the General Counsel must make
a prima facie showing of an adverse effect of the de-
nial of benefits on employee rights by showing that (1)
the benefit was accrued and (2) the benefit was with-
held on the apparent basis of a strike. The burden then
shifts to the employer to prove a legitimate and sub-
stantial business justification for the denial of benefits
by demonstrating, inter alia, reliance on a nondiscrim-
inatory contract or handbook interpretation that is rea-
sonable and arguably correct. If the employer proves
a business justification, the Board may nevertheless
find that the employer has committed an unfair labor
practice if the General Counsel demonstrates that the
denial of benefits is ‚‚inherently destructive™™ of em-
ployee rights or motivated by antiunion intent.2Applying Texaco here, I find, in agreement with thejudge, that the General Counsel established a prima
facie showing that the Respondent violated Section
8(a)(3) and (1) by denying terminal benefits to striking
employees. Whether sick leave and vacation benefits
were due and payable to striking employees based on
past performance, and had therefore accrued when the
Respondent withheld them, depends on an interpreta-
tion of the parties™ collective-bargaining agreement.3Articles XXIV and XXVI of the parties™ expired bar-gaining agreement, set forth in pertinent part in the
judge™s decision, provide that unit employees accumu-
late paid sick leave and paid vacation time based on
hours worked, with no further work required for con-
tinuing receipt of the benefits. I therefore find that at
all relevant times, the striking employees had accrued
sick leave and vacation benefits.4Regarding the payment of sick leave pay and vaca-tion pay as terminal benefits, the contract provisions
described above provide that upon cessation of em-
ployment, employees shall receive pay for 25 percent
of their accumulated sick days provided that the em-
ployee has accumulated at least 30 sick days, and shall
receive pay for all unused vacation provided that the
employee has 1 year or more of continuous service.
The Respondent does not contend that the striking em-
ployees who were denied terminal benefits failed to
meet these eligibility requirements The contract also
states that employees who quit without notice or are
discharged for cause forfeit all accrued benefits. The
Respondent™s employee handbooks provide that em-
ployees who terminate in good standing, submit the re-
quired notice, and remain available to work during the
notice period are entitled to terminal benefits.5In denying unreplaced resigning strikers accruedbenefits, the Respondent stated that, to comply with
the notice and availability-to-work policy and receive
terminal benefits, strikers would have to return to
work, provide notice of resignation, and work during
the notice period. As found by the judge, the Respond-
ent™s application of its notice and availability-to-work
policy to unrecalled, permanently replaced economic
strikers who resigned their employment resulted in the
loss of their terminal benefits.6The Respondent™s with-holding of accrued benefits on the apparent basis of
protected strike activity warrants the inference of un-
lawful discriminatory conduct; consequently, the bur-
den shifts to the Respondent to prove a legitimate and
substantial business justification for the denial.Simmons, the Respondent™s vice president of humanresources, testified that the notice and work policy en-
ables the Hospital to find and train replacements for
resigning employees. The judge found, however, that
this policy rationale does not apply to replaced strikers,
who are not on the payroll. Finding that the Respond- 286DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7The Board in Nuclear Fuel Services, supra, found that vacationbenefits were not accrued benefits because, unlike here, the contract
did not provide for vacation pay apart from the taking of a vacation.8Simmons provided additional reasons for the notice and avail-ability-to-work policy, including the Respondent™s desire to preventscheduling problems and to minimize the cost of overtime that re-
sults when employees fail to give appropriate notice of their resigna-
tions.9The handbook and contract provisions on which the Respondentbased its denial of accrued benefits to resigning strikers, read lit-
erally, do not mandate that unreplaced strikers are ineligible to re-
ceive such benefits. The Respondent™s employee handbook provides
that ‚‚[t]to resign in good standing it is important that you both give
proper notice and are available to work your scheduled days after
your resignation has been submitted and accepted. The Hospital re-
serves the right to determine whether any benefits may be used as
part of the period of notice or will be paid after this period has been
worked. If this would cause staffing problems, you would be ex-
pected to work through your termination date.™™The handbook does not state that to resign in good standing em-ployees must actually work between the dates of their resignation
and termination of employment, only that they must be available towork. Strikers who have made an unconditional offer to return to
work, have been permanently replaced, and are on a preferential re-call list are, by definition, employees who are available for work.
The employer™s failure to recall the strikers to work because it has
hired permanent replacements and has no work to offer them does
not render the strikers unavailable. Thus, the permanently replaced
strikers here had satisfied the handbook™s requirement at the time of
resignationŠthey were available to work. Under the handbook™s
terms, the employee must work during the resignation period only
if the Respondent requires them to do so because of scheduling
problems. Indeed, the Respondent explicitly reserves the right to use
the accrued benefits in lieu of wages for that period. Clearly, in the
case of permanently replaced strikers, scheduling problems would
not mandate their working through the postresignation period, since,
if the Respondent had required their services because of scheduling
problems, it would have recalled them to work.10See Sec. 2(3) of the Act.11The Respondent™s contention regarding the inability of employ-ees on leave to return to work is not applicable to Fisher, who was
not on a personal medical disability leave. In any event, the Re-
spondent concedes that the Company gave terminal benefits to Fish-
er ‚‚under circumstances where she did not comply with the terminal
benefits policy.™™ I further note that the Respondent did not involun-
tarily terminate Prince, who resigned.12Glover Bottled Gas Corp., 292 NLRB 873, 881Œ882 (1989),enfd. 905 F.2d 681 (2d Cir. 1990).ent presented no further business reason for applyingthe notice and work policy to unrecalled strikers who
wanted to resign, he concluded that the Respondent
failed to prove a legitimate and substantial business
justification under Texaco. I agree with the Respond-ent™s contention that the judge erred in focusing solely
on the applicability of the notice and work policy to
unrecalled strikers to determine whether the Respond-
ent presented a meritorious defense. For example, in
Nuclear Fuel Services, 290 NLRB 309 (1988), theBoard found that the respondent did not violate the Act
by denying vacation benefits to strikers because, even
assuming arguendo that the General Counsel estab-
lished a prima facie case, the respondent demonstrated
reliance on a reasonable and arguably correct contract
interpretation which required employees to work on
the scheduled workdays immediately before and after
vacation.7I note that the Board concluded that the re-spondent in Nuclear Fuel rebutted the prima facie caseeven though the probable rationale behind its policyŠ
preventing employees from extending their scheduled
vacation period by taking a sick day or leave without
payŠwas not, like the Respondent™s justification here
of needing time to find and train replacements, directly
applicable to unrecalled, replaced strikers.8Here, as inNuclear Fuel, there is no suggestion that the Respond-ent implemented its policy in order to discriminate
against striking employees.I find, however, that the Respondent™s defense is in-sufficient to rebut the General Counsel™s prima facie
case because, even assuming the Respondent dem-
onstrated its reliance on a reasonable and arguably cor-
rect interpretation of the relevant collective-bargaining
agreement and employee handbooks, the Respondent
applied the notice and availability-to-work requirement
in a discriminatory manner.9The Respondent contendsthat it paid terminal benefits to both striking and non-striking employees who gave proper notice and worked
during their notice periods, and that it denied benefits
to both striking and nonstriking employees who failed
to comply with the policy. As the majority discusses,
however, employees on active work status are not
similarly situated to unrecalled economic strikers. The
Respondent discriminated against strikers by giving
terminal benefits to other employees who, like the
strikers, were not on active work status when their em-ployment ceased.Simmons testified that the Respondent terminatesand provides terminal benefits to employees whose
leaves of absence exceed 2 years, including Wilkins
and Prince, who were on extended disability leaves.
Additionally, Fisher was on a leave of absence to care
for a family member when she resigned and received
terminal benefits although she had not returned to ac-
tive work status. Simmons explained that the Respond-
ent treats employees on leave status differently from
strikers because the former are separated from employ-
ment through ‚‚no fault of their own™™ and are not able
to return to work. The Respondent™s proffered reason
for the disparity lacks merit because strikers retain
their status as employees10and are similarly not ableto work during a notice of termination period ‚‚through
no fault of their own.™™11To deny strikers benefits thatare available to other employees not actively working,
such as employees on sick leave, is necessarily to dis-
criminate against them for having engaged in protected
activity.12Moreover, the Respondent™s conduct withrespect to Wilkins, Prince, and Fisher violates the
handbook™s provision that employees who fail to return
from leaves of absence forfeit claim to all accrued ter-
minal benefits. 287LOURDES HEALTH SYSTEMS13See Circuit-Wise, Inc., above at 914; Glover Bottled Gas Corp.,above at 881Œ882; Forest Products Corp., 286 NLRB 1336, 1338(1987).The Respondent™s discriminatory application of its notice andwork policy distinguishes this case from Nuclear Fuel Services andBil-Mar Foods, on which the Respondent relied.In view of the Respondent™s failure to prove a nondiscriminatorybusiness justification for withholding terminal benefits, it is unneces-
sary to pass on whether the Respondent™s conduct was ‚‚inherently
destructive™™ of employee rights. See Texaco, Inc., above, 285 NLRBat 247.14For the same reasons, I adopt the judge™s finding that the Re-spondent violated Sec. 8(a)(1) by telling unrecalled strikers that they
could not resign and receive accrued sick leave pay or accrued vaca-
tion pay unless they returned to work, gave adequate notice, and
worked during the notice period.1All dates are in 1993, unless otherwise indicated.As further evidence of the Respondent™s discrimina-tory application of its policy, the judge discussed the
Respondent™s award of terminal benefits to Carter, who
submitted a resignation that was effective ‚‚imme-
diately.™™ The Respondent contends that Carter tried to
revoke his immediate resignation in order to provide
appropriate notice and work during the notice period,
but that his supervisor indicated that it was not nec-
essary to do so. The Respondent™s assertion does not
support its business defense, but in fact strengthens the
judge™s finding that the Respondent applied its notice
and work policy in a disparate manner.Finally, the judge found that Buchanan, who workedfor the Respondent on an as needed basis and last
worked in January 1992, resigned the following April
after 3 days™ notice and received terminal benefits de-
spite his noncompliance with the notice and work pol-
icy. Although the Respondent maintains that
Buchanan™s April resignation letter ‚‚could have been™™
a followup of an earlier oral resignation, such conduct
on its face violates the handbook requirement that to
be effective, notices of resignation must be in writing.Thus, for the reasons set forth above, I find that theRespondent failed to demonstrate that it relied on a
nondiscriminatory contract or handbook interpretation
which is reasonable and arguably correct.13Accord-ingly, I conclude that the Respondent violated Section
8(a)(3) and (1) of the Act by denying terminal benefits
to unrecalled strikers.14APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
coerce or discriminate against you inthe exercise of your rights to engage in or refrain from
engaging in union and other protected activities, in-cluding the right to strike, by withholding payments ofaccrued vacation and sick leave benefits.WEWILLNOT
tell employees, who, as former strik-ers, are on a recall list, that under our policy they can
not resign and receive accrued sick leave pay or ac-
crued vacation pay, or other accrued benefits, unless
they return to work, give adequate notice, and work
out the notice period.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make whole employees Mildred Englert,Barbara Wright, Patricia Rushing, Rosalee Barger, and
Ella Sue Richie, and any other employee who has re-
signed his/her position, submitted a written letter of
resignation, and has accrued terminal benefits, by pay-
ing the accrued sick leave and vacation benefits duethem, plus interest.LOURDESHEALTHSYSTEMS, INC.William Levy, Esq., for the General Counsel.D. Patton Pelfrey & James D. Cockrum, Esqs. (Brown, Todd& Heyburn), of Louisville, Kentucky, for the Respondent.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Thiscase was tried in Paducah, Kentucky, on June 7 and 8, and
August 10, 1993. The charge was filed on March 15, 1993,1and the amended charge was filed on April 1. The complaint,
issued on April 1, alleges that the Respondent, Lourdes
Health Systems, Inc. (Lourdes), violated Section 8(a)(1) of
the National Labor Relations Act (the Act), by telling an em-
ployee that she forfeited her benefits when she went on
strike, and by telling its striking employees that they could
not receive terminal benefits unless they returned to work
and gave 2 weeks™ notice. The complaint also alleges that
Lourdes violated Section 8(a)(3) and (1) of the Act, by refus-
ing to pay accrued terminal benefits including sick pay and
vacation pay, to striking employees who have offered uncon-
ditionally to return to work, and by refusing to consider an
employee for a vacant position unless she renounced her
right, as an economic striker, who had been replaced, to rein-
statement to her former job. In its timely answer, Lourdes
denied these allegations.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Hospital, I make the
followingFINDINGSOF
FACTI. JURISDICTIONLourdes, a corporation, provides health care at its facilityin Paducah, Kentucky, where it annually derives gross reve-
nues exceeding $250,000. In addition, during the 12 months 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ending March 31, Lourdes, in the course of its business oper-ations, purchased and received at its Paducah, Kentucky fa-
cility, goods valued in excess of $50,000 directly from points
located outside the Commonwealth of Kentucky. Lourdes ad-
mits and I find that it is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.Lourdes also admits and I find that International Associa-tion of Machinists & Aerospace Workers, AFLŒCIO, CLC,
referred to below as the Union, is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesOn September 29, 1988, the Board certified the Union asthe exclusive collective-bargaining representative of a unit of
the Hospital™s nonprofessional employees. Thereafter, on July
5, 1989, the Hospital and the Union executed a collective-
bargaining agreement, which was effective from June 22,
1989, until November 30, 1991. The Hospital and the Union
entered into negotiations for a new contract in 1991, which
ended in an impasse.After giving the Hospital a 10-day strike notice, and aftera vote by the Union™s membership, approximately 240 of the
approximately 850 bargaining unit members began an eco-
nomic strike, at 12:01 a.m., December 1, 1991. On the fol-
lowing day, the Hospital began hiring permanent replace-
ments for the economic strikers.On November 12, 1992, the Union lost a Board-held de-certification election in the bargaining unit. Eight days later,
the Board certified the results of that election. By letter datedNovember 13, 1992, and received by the Hospital on or
about November 16, 1992, the Union made an unconditional
offer to return to work on behalf of the striking employees.The expired collective-bargaining agreement, the Hos-pital™s employee handbook, entitled Employee Guide, whichwas in effect prior to the Union™s certification, and a second
employee handbook, which has been in effect since the
Union™s certification, contain the policies regarding payment
of accrued terminal benefits, consisting of vacation, holiday,
and sick leave benefits, to employees upon the termination
of their employment at the Hospital. Article XXIV of the ex-
pired collective-bargaining agreement, which covered sick
leave, provided, in pertinent part:1. Sick leave with pay shall be accrued by each reg-ular full-time or regular part-time employee at the rate
of 3.7 hours of sick leave for each eighty (80) hours
of work. Paid time off shall be counted as time worked
for the purpose of this computation. Sick leave may ac-
cumulate up to a total of one thousand forty (1,040)
hours (130 days). Paid sick leave shall accrue beginning
with the date of employment but may not be used until
the completion of the employee™s probationary period.....
3. Upon retirement or termination of employment,employees shall receive pay for twenty-five (25%) of
their accumulated sick days provided that the employee
has accumulated at least 30 sick days.....8. Employees who quit without notice or who aredischarged for cause by the Hospital will forfeit all ac-
crued benefits.The expired collective-bargaining agreement™s article XXVprovided for seven holidays, including New Year™s Day, Me-
morial Day, Fourth of July, Labor Day, Thanksgiving Day,
Christmas Day, and employee™s birthday. Regular holiday
pay consisted of 8 hours™ pay ‚‚for full-time non-proba-
tionary employees at the employees™ regular straight-time
hourly rate.™™The sick leave portion of the Employee Guide states inpertinent part: ‚‚If you quit without notice or you are dis-
missed by the Hospital, you will forfeit all accrued bene-
fits.™™ The employee handbook in effect since the Union™s
certification warns, in a section pertaining to sick leave: ‚‚If
you quit without notice or are dismissed by the hospital, you
will forfeit all accrued benefits.™™Article XXVI of the expired collective-bargaining agree-ment, entitled Paid Vacations, states in pertinent part:1. Regular full-time employees shall accrue paid vaca-tion time based on hours paid in each payroll period ac-cording to the following scheduleCompleted ServiceAnnual Vacation Accrual
1 thru 5 years10 days

6 thru 10 years15 days

11 years and up20 days
Part-time employees shall accrue vacation time at thesame rate per paid hour as full-time employees with
comparable service.2. Vacations may be accrued to a maximum of two (2)times the annual accrual.....
9. Any employee with one (1) year or more continuousservice who leaves employment at the Hospital shall be
entitled to pay for all unused vacation unless the em-
ployee fails to give proper notice or is discharged for
cause.The Employee Guide also states, in pertinent part: ‚‚Whenyou terminate in good standing and give the Hospital the re-
quired notice, accrued vacation benefits will be paid.™™ The
Hospital™s personnel handbook in effect during and since the
Union™s certification declares: ‚‚When employees give the
hospital the required notice, accrued vacation benefits will be
paid.™™The ‚‚required notice,™™ is explained in the EmployeeGuide, under the heading ‚‚voluntary termination,™™ as fol-lows:ResignationShould you find it necessary to resign your employmentwith the Hospital, you are expected to give your depart-
ment head at least 2 weeks written notice. If you are
a supervisor or manager or licensed employee, a written
resignation is required at least 4 weeks preceding your
termination date.To resign in good standing it is important that you bothgive proper notice and are available to work your 289LOURDES HEALTH SYSTEMS2According to Englert, she became upset after Simmons told herthat she had forfeited her benefits when she joined in the strike. She
also testified that Simmons told her that she should have given the
Hospital a 10-day notice and worked the notice period. Simmons
flatly denied ever telling Englert or any striker that they had for-
feited their benefits only because they engaged in a strike. However,
Simmons frankly admitted that he had instructed his staff and strik-
ers that the Hospital™s 2-week notice and work policy applied to
strikers who had not been reinstated and who were resigning and
seeking their accrued vacation, holiday and sick leave benefits. Of
the two, Simmons seemed to be more certain of the details of his
remarks. I also note that Englert was upset by what she heard from
Simmons and thus was likely to recall the effect of his remarks rath-
er than the exact wording. Accordingly, I have credited Simmons™
version of their conversation.scheduled days after your resignation has been sub-mitted and accepted....Under the subheading, Quitting, the Guide warns: ‚‚If youquit without proper notice, you forfeit claim to and payment
of all accrued terminal benefit hours.™™The Hospital™s personnel handbook, which has been in ef-fect since the Union™s certification, provides the following
policy regarding holiday pay:If termination occurs within 30 days following a holi-day, a resigning employee may be paid holiday accruals
if he/she was on the active payroll during the week in
which the holiday occurred and worked the scheduled
hours immediately preceding and following the holiday.In a section entitled Terminal Benefits, the personnel hand-book, embraces the same notice and availability-for-work re-
quirements for terminal benefits as the Guide does. Thehandbook, in a section captioned Resignation of Employment,warns that: ‚‚An employee who quits without proper notice
or who fails to return from a leave of absence forfeits claim
to all accrued terminal benefits and is not eligible for re-
hire.™™The issues presented in this case include whether the Hos-pital violated Section 8(a)(1) of the Act by:1. Telling an employee that she forfeited her terminal ben-efits by engaging in a strike.2. Telling employees, who had been economic strikers,and who had not been recalled to their former jobs, that they
could not resign and receive terminal benefits unless they re-
turned to work and gave 2 weeks™ notice.Further issues presented in this case is whether the Hos-pital, by the following conduct, violated Section 8(a)(3) and
(1) of the Act:1. Refusing to pay accrued terminal benefits to employees,who had been economic strikers.2. Refusing to consider employee Barbara L. Hayden fora vacant position unless she gave up her right to reinstate-
ment to her prestrike position.B. The Hospital™s Application of its Policy RegardingTerminal Benefits to the Economic Strikers1. The factsWhen the strike ended on November 13, 1992, there wereapproximately 206 striking employees. As of August 10, the
Hospital had recalled 50 to 60 of the strikers, 106 to 116 had
resigned, and about 50 strikers, whose replacements had notdeparted, remained on the recall list. Of the recalled strikers,
only two resigned following recall. The same two received
their accrued vacation and sick leave benefits. No other strik-
ers have received terminal benefits from the Hospital.Employee Mildred Englert participated in the strike. How-ever, on October 1, 1992, while on strike, Englert sent a let-
ter to the Hospital announcing her resignation effective Octo-
ber 4, 1992, and requesting her pension and any other bene-
fits which might be due her.During the last week of October 1992, Englert telephonedthe Hospital and conversed with Steven R. Simmons, the
Hospital™s vice president of human resources, regarding her
pension and terminal benefits, including vacation, sick leave
and holiday pay. Simmons explained to Englert ‚‚she hadnot, in the hospital™s view, given proper notice nor workedout that notice, and as such, was not eligible for those ter-
minal benefits.™™ Englert became angry and complained of
the injustice being done to her.Simmons attempted to soothe Englert. He explained ‚‚thatat the time of the strike that those benefits were frozen into
a bank for her and that they would be available for her upon
her return and proper notice and working it out.™™ Englert
protested that the 10-day strike notice satisfied the Hospital™s
notice requirement. Englert angrily broke off the conversa-
tion, when Simmons rejected her suggestion, and stated that
a strike notice is not a notice of resignation.2Testifying before me, Sharon Largent admitted that in Feb-ruary she told former striker Mildred Englert, who was on
the recall list, that she was not eligible for terminal benefits.
Largent advised Englert that to qualify for terminal benefits,
a resigning employee must give either 2 weeks™ notice, or
four if they were licensed or professional, and work through
the notice period. Largent also admitted having as many as
25 conversations with employees, who had been strikers,
about terminal benefits. In each instance, she repeated what
she had told Englert.The Hospital™s administration resources coordinator, Shar-on Largent, an admitted supervisor and agent of the Hospital,
echoed Simmons™ statement of Lourdes™ policy regarding ter-
minal benefits. In a letter dated December 9, 1992, to em-
ployee Barbara Wright, a striker, who had not been recalled,and who was seeking retirement and accrued vacation and
sick leave benefits, Largent wrote:Regarding your vacation and sick time accruals,Lourdes™ policy has been for many years that employ-
ees must give proper notice of resignation in order to
be eligible for terminal benefits. You would have had
to return to work and then give two weeks notice in
order to be eligible for terminal benefit pay.On December 11, 1992, employee Patricia Rushing, whohad participated in the strike, and had not been recalled, sub-
mitted a written resignation to the Hospital. In her resigna-
tion, Rushing announced that she was ‚‚giving my two week
notice of resignation of employment to [the Hospital].™™ She
also requested her pension and whatever benefits she was en-
titled to.On February 22, Rushing phoned the Hospital, told Ad-ministration Resources Coordinator Largent, that she had re-
ceived a second pension check, and inquired about sick leave
and vacation benefits. Whereupon, Largent put Rushing on 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3I have credited Rushing™s uncontradicted testimony regarding herconversation with Largent on February 22.4I have credited Carlisle™s uncontradicted testimony regarding herconversation with Largent on February 4 or 5.5At the time Barger phoned the Hospital in mid-March, personnelassistants Kim Lindsey and Kym Lampe would have been available
to answer the phone and give the advice which Barger received.
Both Lindsey and Lampe admitted that they answered telephoned
questions regarding eligibility for terminal benefits, and gave an-
swers similar to the one Barger reported in her testimony regarding
the first question she asked Kim. Neither Lindsey nor Lampe re-
called a telephone conversation with anyone named ‚‚Barger.™™6My findings regarding the circumstance leading up to Richie™sretirement, including her conversation with Chandler, are based upon
Richie™s uncontradicted testimony.7I find from Vice President Simmons™ testimony that the Hospitalplaces an employee on a leave of absence, when he or she ‚‚antici-
pates being gone greater than five work days without any type of
pay, without any type of benefits, i.e., sick leave.™™‚‚hold.™™ When she returned to the phone, Largent askedRushing if she had gone out on strike. Rushing admitted that
she had been a striker. To which Largent replied that Rush-
ing could receive those benefits only after giving the Hos-
pital 2 weeks™ notice and working out that notice.3The Hos-pital has neither recalled Rushing, nor paid terminal benefits
to her.On February 4 or 5, employee Fairia Carlisle, who had en-gaged in the strike and had not been recalled, telephoned the
Hospital to discuss her concerns about retirement. She spoke
first to Vice President Simmons, who transferred the call to
Sharon Largent. In the discussion which followed, Carlisle
asked about her entitlement to accrued vacation and sick
leave benefits upon retirement. Largent answered that Car-
lisle was not eligible for those benefits, and would not be
until she had worked 2 weeks. The Hospital has not recalled
Carlisle, who has not retired.4By letter, dated December 21, 1992, striker RosaleeBarger, an LPN, notified the Hospital of her intent to resign,
effective 4 weeks from December 23, 1992. She also re-
quested payment of her vacation and sick leave benefits on
the effective date of her resignation.In mid-March, after receiving no response to her letter,Barger phoned the Hospital™s personnel office seeking word
on her terminal benefits. A woman, who answered the phone
as ‚‚Kim, Personnel,™™ responded to Barger™s inquiry. Kim
said that Barger was not eligible for terminal benefits be-
cause she had left her employment without giving the nec-
essary notice. Barger did not learn Kim™s last name. When
Barger asked about her letter in which she had given 4
weeks notice, Kim repeated the Hospital™s policy, which
Barger interpreted to mean that as a striker, who had not
been recalled, she was ineligible.5Nurse aide Ella Sue Richie, an 18-year employee of theHospital, participated in the strike, which began on Decem-
ber 1, 1991. On or about March 9, after deciding to retire
from the Hospital, Richie asked Recruit Officer Amarylis
Chandler about her vacation and sick leave pay. Chandler, an
admitted supervisor and agent of the Hospital, said, that
Richie could not get those benefits unless she returned to
work. At the same time, Chandler offered to reemploy
Richie, ‚‚PRN™™ (on an as-needed basis). Richie rejected the
offer, retired on March 12, and did not receive any of her
accrued vacation or sick leave benefits.6The Hospital has on occasion relaxed its notice-and-workpolicy regarding terminal benefits. One instance involved
housekeeper Billy Joe Wilkins, who was off from work from
July 13 until October 15, 1990, because of an injury, andplaced on leave-of-absence7from the latter date until January23, when the Hospital terminated his employment. On Feb-
ruary 4, the Hospital paid accrued vacation benefits to Wil-
kins without requiring him to give a 2-week notice and work
out a 2-week notice period.According to Vice President Simmons, the Hospital didnot require that Wilkins give, and work out, a 2-week notice
period because:[H]e had been on a leave-of-absence in excess of 2years and it was the Hospital™s stance that if an indi-
vidual had not returned within 2 years, that we would
sever that relationship.LPN Earlene Fisher™s last day of work at the Hospital wasJuly 17, 1992. A Hospital employee since 1987, Fisher went
on a leave of absence. In October 1992, Fisher notified the
Hospital by letter that she would not be returning to work
and tendered her resignation. The Hospital made her resigna-
tion effective October 30, 1992, and paid $62.72 in accrued
vacation benefits to her. Fisher did not return to work out
a 4-week notice period before receiving her accrued vacation
money.The Hospital employed registered nurse William Carter,from March 13, 1989, until March 24, 1992, when he re-
signed, and indicated he was leaving at once. That same day,
the director of Carter™s department issued a memo to her en-
tire staff announcing Carter™s resignation given that day
‚‚without notice.™™ She also remarked in her memo that:Unfortunately, this leaves no opportunity for timely re-placement. We will have a lapse in staffing for a few
weeks.The Hospital paid terminal benefits to Carter. Yet he hadnot given the 4-week notice required under the Hospital™s
policy. Nor did he work the 4-week notice period which that
policy imposes upon licensed employees as a condition for
receiving terminal benefits.X-ray technician Patricia Buchanan, a Hospital employeesince September 8, 1981, submitted a letter of resignation
dated April 7, 1992. In her letter, Buchanan stated that she
had been available for the last 7 months on ‚‚a PRN basis,™™
which means ‚‚as needed.™™ The Hospital made her resigna-
tion effective April 10, 1992. According to the Hospital™s
records, Buchanan had not actually worked since January
1992. The Hospital paid terminal benefits to Buchanan, in-
cluding the pay period ending April 25, 1992. From the
record before me, I find that the Hospital did not require that
Buchanan comply with its notice-and-work policy before it
paid terminal benefits to her.The Hospital employed Wayne Prince from 1974 through1988. Prince sustained an injury which resulted in his dis-
ability retirement. from the Hospital. The Hospital learned of
Prince™s decision to retire from his doctor. I find from
Prince™s testimony, and his last earning statement from the
Hospital, that he received accrued vacation and sick leave
benefits in February 1989. The Hospital did not require that 291LOURDES HEALTH SYSTEMSPrince provide any written 2- or 4-week notice of his intentto retire. Nor did the Hospital ask him to return to work.2. Analysis and conclusionsIn resolving the question of whether the Hospital violatedSection 8(a)(3) and (1) of the Act by refusing to pay accrued
vacation and sick leave benefits to employees who had en-
gaged in a strike, I have looked to the principles which the
Board articulated in Texaco, Inc., 285 NLRB 241 (1987).Looking to the test set forth in NLRB v. Great Dane Trailers,388 U.S. 26 (1967), the Board expressed it as follows:Under this test, the General Counsel bears the primafacie burden of proving at least some adverse effect of
the benefit denial on employee rights. The General
Counsel can meet this burden by showing that (1) the
benefit was accrued and (2) the benefit was withheld on
the apparent basis of a strike.Once the General Counsel makes a prima facieshowing of at least some adverse effect on employee
rights the burden under Great Dane then shifts to theemployer to come forward with proof of a legitimate
and substantial business justification for its cessation of
benefits. Moreover, as under Great Dane, even if theemployer proves business justification, the Board may
nevertheless find that the employer has committed an
unfair labor practice if the conduct is demonstrated to
be ‚‚inherently destructive™™ of important rights or moti-
vated by antiunion intent. [Citations omitted, 285
NLRB at 245Œ246.]The record showed that the Hospital™s notice-and-workpolicy, as applied to the strikers, provided, in effect, that they
would lose their terminal benefits, which they had earned,
and which had accrued when the strike began, on December
1, 1991, including accrued holiday, vacation and sick leave
pay, if the Hospital replaced them permanently and did not
recall them to work. Thus, I find that the Hospital™s applica-
tion of that policy to strikers posed a clear threat of
economic loss to the permanently replaced strikers as a con-
sequence of their participation in a lawful economic strike,
which was union activity protected by Section 7 of the Act.When counsel for the General Counsel asked Vice Presi-dent of Human Resources Simmons why the Hospital de-
cided to apply the notice-and-work policy to the strikers, his
testimony was:Because that™s the policy and the policy states that youmustŠyou know, for a resignation, you must give
proper notice and be available and work out that notice.When asked about the reason for the notice requirement,Simmons at first said that he did not know the Hospital™s
purpose in requiring notice. He was not a Hospital employee
when the policy was devised. He then said he could think
of two reasons. One was to enable the Hospital to find and
train a replacement for the resigning employee. Simmons
could not come up with the second reason.I suggested to Simmons that when an employee goes outon strike and is replaced, his proffered reason for the notice
policy disappears. He agreed. The Hospital presented no fur-ther business reason for applying its notice-and-work policyto the economic strikers.According to its own records and credited testimony, dur-ing the period from early 1989 until February 4, the Hospital
paid terminal benefits to five employees, without requiring
any of them either to provide any notice or to work out a
notice period. Counsel for the General Counsel asked Sim-
mons why the Hospital paid benefits to employees who had
been on leave of absence in excess of 2 years and did not
return to work. The vice president answered: ‚‚The hospital™s
stance was that those individuals were being separated from
the hospital at no fault of their own, that it was not a dis-
charge, it was simply a severance of the employment rela-
tionship.™™ When I asked Simmons why the Hospital treated
employees on leave of absence different from strikers, he of-
fered no explanation. Nor did the Hospital explain why it
gave terminal benefits to X-ray technician Patricia Buchanan,
who resigned to take a job elsewhere, without working out
any notice period.Registered nurse Carter™s precipitate resignation gave theHospital no opportunity to obtain a replacement for him. Yet
the Hospital paid terminal benefits to Carter. The Hospital
did not explain why it abandoned its notice-and-pay policy
for Carter.In sum, I find that the Hospital has not shown any busi-ness reason for imposing forfeiture of accrued benefits upon
employees because they participated in a protected economic
strike called by the Union. Therefore, I further find that the
Hospital violated Section 8(a)(3) and (1) of the Act by refus-
ing to pay terminal benefits to striking employee, who have
offered unconditionally to return to work, including Mildred
Englert, Barbara Wright, Patricia Rushing, Rosalee Barger,
and Ella Sue Richie. Glover Bottled Gas Corp., 292 NLRB873 (1989); Texaco, Inc., 285 NLRB at 247.The Hospital urged me to find that its application of itsnotice-and-work policy to its strikers was lawful, using the
Board™s holdings in Bil-Mar Foods, 286 NLRB 786 (1987),and Nuclear Fuel Services, 290 NLRB 309 (1988), as guid-ance. However, I find both cases contain material facts which
render their holdings inapposite in the instant case.In Bil-Mar Foods, the Board applied its Texaco test andfound no violation where the employer withheld vacation
benefits in reliance on a nondiscriminatory interpretation of
a relevant benefit plan, consistently applied to strikers and
nonstrikers. In the instant case, unlike Bil-Mar, the Hospital™sapplication of its notice-and-work policy resulted in outright
forfeiture of the strikers™ accrued terminal benefits and the
record showed inconsistent and discriminatory application of
the benefit entitlement policy.The facts in the instant case also differ materially fromthose the Board found in Nuclear Fuel Services, applyingTexaco, to the facts in Nuclear Fuel Services, the Board heldthat General Counsel had not made a prima facie case of
8(a)(3) and (1) conduct, where the employer refused to grant
vacation benefits to striking employees. There, unlike the in-
stant case, the vacation benefits had not accrued prior to the
commencement of the strike. Further, the Board stated that
even if the General Counsel had made a prima facie show-
ing, the employer had established a good business reason for
denying the requested vacation benefit. The employer had
shown that the collective-bargaining agreement covering the
striking employees did not provide for the payment of vaca- 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8I have credited Hayden™s uncontradicted testimony regarding hereconversations with Derouen and Chandler in February.tion money to any employee. Accordingly, I find that theBoard™s holdings in Bil-Mar and Fuel Services do not applyin this case.I also find that the Hospital by its supervisors, StevenSimmons, Sharon Largent, and Amarylis Chandler, and by its
personnel assistants, restrained and coerced employees in the
exercise of their right, under the Act, to engage in a lawful
economic strike, by telling strikers, whom the Hospital had
not recalled, that they were not eligible to received accrued
terminal benefits, including sick pay and vacation pay unless
they returned to work, gave the Hospital proper notice of
their resignation and worked out their notice periods. I fur-
ther find, therefore, that by that conduct, the Hospital vio-
lated Section 8(a)(1) of the Act.C. The Alleged Discrimination Against Barbara HaydenThe Hospital has employed nurse aid Barbara Haydensince June 5, 1972. Hayden joined the strike, which began
on December 1, 1991. When the strike began, the Hospital
employed Hayden as nurse aide in its oncology department,
on the 7 a.m. to 3 p.m. shift.In February, after the strike had ended, Hayden contactedthe Hospital and asked for work as a nurse aide. She accept-ed her prestrike position in the oncology department on a
temporary basis pending her replacement™s recovery from in-
juries suffered in an automobile accident. Hayden returned to
work on February 15 and was scheduled to work until March
7.In late February, Hayden realized that as a temporary em-ployee she was not eligible to buy insurance. She approached
the director of the oncology department, Sue Derouen and
asked about employment in the Hospital™s pool of employ-
ees, who were called to work as needed. Pool employees
were eligible to buy insurance. Derouen consulted Vice
President Simmons and told Hayden that he did not see any
bar to her getting into the pool and buying insurance.A few days later, the Hospital™s Employee Recruit Officer,Amarylis Chandler, in conversation, told Hayden that if she
went into the pool, the Hospital would remove her name
from the recall list. Chandler also pointed out that the Hos-
pital considered employment in the pool to be a position, and
that if a full-time job opened up, the next person on the re-
call list would get it.8In late February, after her conversation with Chandler,Hayden went into the pool. However, the Hospital retained
Hayden in her prestrike job until June 8, when her permanent
replacement returned to work. At the time of the hearing be-
fore me, Hayden was in the pool, but was on a full-time job.
In mid-March, Hayden learned from Director Derouen that if
her prestrike nurse aide job opened up, she would get it.There was no showing that Hayden™s name was removedfrom the recall list. Nor did her prestrike job or any other
job for which she was eligible open up between Chandler™s
warning in February that Hayden™s name would be removed
from the recall list if she opted for the employee pool, and
Derouen™s reassuring message in mid March.The complaint alleges that the Hospital violated Section8(a)(3) and (1) of the Act in late February by refusing to
consider Hayden ‚‚for a vacant position unless she renouncedher Laidlaw right to return to here former job.™™ In his brief,the General Counsel has abandoned that allegation. He now
contends that the Hospital violated ‚‚Section 8(a)(3) and (1)
of the Act by terminating the reinstatement rights of striking
employee Barbara Hayden.™™ Counsel for the General Coun-
sel urges that the Hospital violated those sections of the Act
by removing Hayden™s name from the recall list, while as-
signing her to the pool, which assignment was not substan-
tially equivalent to her prestrike position.Contrary to the General Counsel™s contention, the recorddoes not show that the Hospital terminated her reinstatement
rights by removing Hayden™s name from the recall list. Nor
was there any showing that the Hospital conditioned her tem-
porary assignment to a nurse aide position or any other work
assignment upon Hayden™s renunciation of her entitlement to
reinstatement. Instead, the record shows that the Hospital as-
sured Hayden that her reinstatement rights were intact. Ac-
cordingly, I shall recommend dismissal of the allegations of
discrimination against Hayden.CONCLUSIONSOF
LAW1. The Respondent, Lourdes Health Systems, Inc., is anemployer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.2. The Union, International Association of Machinists &Aerospace Workers, AFLŒCIO, CLC, is a labor organization
within the meaning of Section 2(5) of the Act.3. By telling employees, who, as former strikers, were ona recall list, that under Respondent™s policy, they could not
resign and receive accrued sick leave pay or accrued vacation
pay unless they returned to work, gave adequate notice, and
worked out the notice period, the Respondent engaged in un-
fair labor practices within the meaning of Section 8(a)(1) of
the Act.4. By refusing to pay accrued sick leave pay or accruedvacation pay to unrecalled employees Mildred Englert, Bar-
bara Wright, Patricia Rushing, Rosalee Barger, and Ella Sue
Richie, when they sought to resign their employment, be-
cause they supported an economic strike, the Respondent
violated Section 8(a)(3) and (1) of the Act.5. The unfair labor practices found above affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. The Respondent has not violated Section 8(a)(3) and (1)of the Act by either refusing to consider employee Barbara
L. Hayden for a vacant position unless she renounced her
right as a permanently replaced economic striker to return to
her former job or by terminating her reinstatement rights.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.Having found that the Respondent violated Section 8(a)(3)and (1) of the Act by withholding payments of accrued bene-
fits due employees, including Mildred Englert, Barbara
Wright, Patricia Rushing, Rosalee Barger, and Ella Sue
Richie, I shall recommend that the Respondent be required
to make whole employees Englert, Wright, Rushing, Barger,
Richie, and any other employees who suffered similar dis-
criminatory treatment at the Respondent™s hands, by paying
the accrued sick leave and vacation benefits due them, plus 293LOURDES HEALTH SYSTEMS9If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™interest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Lourdes Health Systems, Inc., Paducah,Kentucky, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discriminating against and coercing employees in theexercise of their rights to engage in or refrain from engaging
in union and other protected activities, including the right to
strike, by withholding payments of accrued vacation benefits,
accrued sick leave benefits, or any other accrued benefits.(b) Telling employees, who, as former strikers, are on arecall list, that under Respondent™s policy, they can not re-
sign and receive accrued sick leave pay or accrued vacation
pay, or other accrued benefits, unless they return to work,
give adequate notice, and work out the notice period.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole employees Mildred Englert, BarbaraWright, Patricia Rushing, Rosalee Barger, and Ella Sue
Richie, and any other employee who suffered similar dis-criminatory treatment at the Respondent™s hands, by payingthe accrued sick leave and vacation benefits due them, plus
interest as set forth in the remedy section of this decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to determine the
identity of the employees to whom accrued benefits are due
as provided herein, and to analyze the amounts of accrued
benefits due each employee under the terms of this Order.(c) Post at its hospital in Paducah, Kentucky, copies of theattached notice marked ‚‚Appendix.™™10Copies of the notice,on forms provided by the Regional Director for Region 26,
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint be dismissedinsofar as it alleges violations of the Act not specifically
found.